DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/10/19 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/10/19 and on 5/10/21 has been entered.
Claims 12 and 15-23 have been amended.
Claims 29-34 have been added.
Claims 12, 15-23, and 29-34 are pending and are under examination.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments on 5/10/21, and the following are new grounds of rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23, 29-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 23 encompasses a formulation having “at least about” 160 mg/ml veltuzumab, which would encompass concentrations lower than 160mg/ml.  The claim is broader in scope than claim 12, from which it depends, since claim 12 requires a concentration of “at least” 160 mg/ml veltuzumab.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 23, 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A formulation having at least “about” 160 mg/ml veltuzumab.
A review of the specification fails to reveal support for the new limitations.
The specification discloses formulations with at least 150 mg/ml or at least 160 mg/ml of an antibody.  However, the present claims encompass a concentration of “about” 160 mg/ml.  The specification defines “about” to be +/- 10%.  Thus, the claims . 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 12, 15-16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,468,689 (of record) in view of Yang et al. (WO 2004/001007 A2) (of record).
The ‘689 patent teaches veltuzumab at a concentration of at least 150 or at least 200 mg/ml in a liquid formulation (see claims 1,8,24 and column 3, 13-14 and 40, in particular). A surfactant such as polysorbate can be added to the formulation at a concentration of 0.1% (see claim 1,7, and column 41).  The formulation can contain mannitol or sorbitol for stabilization (see claim 1 and column 31, in particular).  The formulation can have a pH of 5.2 (see claim 6).  The ‘689 patent teaches producing concentrated antibody formulations by ultrafiltration.
The disclosures of the ‘689 patent differs from the claimed invention in that it comprises a citrate buffer, does not teach use of histidine as a buffer.
Yang et al. discloses the use of diafiltration and ultrafiltration with a buffering agent consisting of histidine to obtain an anti CD20 antibody liquid formulation (see claims 22-41, pages 4-6,12,10-13,15,21 ). Yang et al. teaches use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0 (see page 10-12). Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers (see page 15, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a buffer consisting of histidine, as taught by Yang et al., for the citrate buffer in the antibody formulations produced by ultrafiltration in the ‘689 patent. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers.  Regarding the specific concentrations of histidine, polysorbate and sorbitol/mannitol recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 12, 15-23 and 29-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0088523 (Andya et al., of record) (of record).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

	 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12, 15-23, and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9, 12-16, 18-20, 22-23, and 28-31 of copending Application No. 14/068,074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘074 application claims a liquid formulation, and method of producing said formation, comprising veltuzumab antibody or a fragment thereof comprising at about 160 mg/ml of the antibody and histidine buffer and a concentration of 40 mM histidine.  The ‘074 application claims that the formulation can comprise polysorbate and sorbitol/mannitol and the concentrations of the present claims, and that the formulation has a pH of 5-6, or 5.45, or 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644